In the United States Court of Federal Claims
                                   No. 17-314C
                              (Filed March 27, 2017)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
IP NETWORK SOLUTIONS, INC., *
et al.,                           *
                                  *
           Plaintiffs,            *
                                  *
        v.                        *
                                  *
THE UNITED STATES,                *
                                  *
           Defendant,             *
                                  *
           and                    *
                                  *
VISTA DEFENSE                     *
TECHNOLOGIES, LLC,                *
                                  *
           Defendant-Intervenor. *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

      At today’s status conference, defendant-intervenor’s request that the caption
be changed to reflect its correct name, Vista Defense Technologies, LLC, was
GRANTED. The caption has been changed accordingly.

       For the reasons stated on the record during today’s status conference,
plaintiffs’ motions for a temporary restraining order and for a preliminary
injunction are DENIED. In sum, the Court found that plaintiffs were not likely to
succeed in showing that the Army’s urgent and compelling circumstances override
of the Competition in Contracting Act (CICA) automatic stay, under 31 U.S.C.
§ 3553(d)(3)(C)(i)(II), was arbitrarily and capriciously decided --- particularly since
there was no status quo to preserve. The Army’s determination that there was no
reasonable alternative to the override appears rational, when the award protested
was a sole source bridge contract; the only other source was the incumbent --- one of
the plaintiffs --- which had no more options or extensions available under the
predecessor contract; and the awardee was likely to file its own challenge to a sole
source award to the incumbent (triggering its own CICA stay), because this would
require the work to be removed from the Small Business Administration’s section
8(a) program, 15 U.S.C. § 637(a). Since there were no reasonable alternatives to
consider, the Army’s analysis of potential costs was also rational. Without a
likelihood of success on the merits, injunctive relief cannot issue. See Munaf v.
Geren, 553 U.S. 674, 690 (2008).

        The parties shall file a Joint Status Report on or by Friday, March 31,
2017.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                         -2-
-3-